18-10947-scc      Doc 1186   Filed 01/31/19 Entered 01/31/19 16:23:20   Main Document
                                          Pg 1 of 19




 Ralph Schipani                                          1/31/2019



Interim CEO
      18-10947-scc               Doc 1186             Filed 01/31/19 Entered 01/31/19 16:23:20                                     Main Document
                                                                   Pg 2 of 19
                                                      UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF NEW YORK


In re NINE WEST HOLDINGS, INC. et al.,                                                                                Case No. 18-10947 (SCC)
      Debtors
                                                                                                            Reporting Period: 12/2/18 - 12/31/18

                                                                                                            Federal Tax I.D. # XX-XXXXXXX


                           LISTING OF DEBTOR ENTITIES & NOTES TO THE MONTHLY OPERATING REPORT

     GENERAL:
     The report includes activity from the following Debtors and related case numbers

     Debtor                                                                       Case Number
     Jasper Parent LLC                                                              18-10948
     Nine West Holdings, Inc.                                                       18-10947
     One Jeanswear Group Inc.                                                       18-10958
     Nine West Management Service LLC                                               18-10957
     Nine West Distribution LLC                                                     18-10954
     Nine West Development LLC                                                      18-10953
     Nine West Jeanswear Holding LLC                                                18-10956
     Nine West Apparel Holdings LLC                                                 18-10951
     Kasper Group LLC                                                               18-10949
     US KIC Top Hat LLC                                                             18-10959
     Kasper US Blocker LLC                                                          18-10950

     General Notes:

     On April 6, 2018 (the “Petition Date”), each of the Debtors filed voluntary petitions for relief under chapter 11 of title 11 of the United States
     Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). The
     Debtors’ chapter 11 cases are jointly administered for procedural purposes only under Nine West Holdings, Inc, No. 18-10947 (SCC) (S.D.N.Y.)
     pursuant to an order entered by the Bankruptcy Court on April 6, 2018 [Docket No. 3]. On April 19, 2018, the United States Trustee for Region
     2 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a) of the Bankruptcy Code [Docket No.
     126, 130]. The Debtors continue to operate their business and manage their properties as debtors in possession pursuant to sections 1107(a) and
     1108 of the Bankruptcy Code.

     The financial information has been derived from the books and records of the Debtors. This information, however, has not been subject to certain
     procedures that would typically be applied to financial information in accordance with U.S. GAAP, and upon application of such procedures, the
     Debtors believe that the financial information could be subject to changes, which could be material. The information furnished in this report
     includes primarily normal recurring adjustments, but does not include all adjustments that would typically be made for financial statements
     prepared in accordance with U.S. GAAP, including but not limited to, adjustments for income tax provisions and related deferred tax asset and
     liability accounts and certain other asset and liability accounts.

     The Debtors reserve all rights to amend or supplement this Monthly Operating Report in all respects, as may be necessary or appropriate.
     Nothing contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors' rights or an admission with respect to their
     chapter 11 cases.



     The Debtors are filing their consolidated Monthly Operating Report solely for the purposes of complying with the monthly operating reporting
     requirements applicable in the Debtors' chapter 11 cases. The financial and supplemental information contained herein is presented on a
     preliminary and unaudited basis, remains subject to future adjustments and may not comply in all material respects with generally accepted
     accounting principles in the United States of America ("U.S. GAAP"). This Monthly Operating Report should not be relied on by any persons for
     information relating to current or future financial conditions, events, or performance of any of the Debtors or their affiliates. Financial
     information presented in this Monthly Operating Report reflects results for Nine West Holdings, Inc.

     The results of operations contained herein are not necessarily indicative of results that may be expected for any other period or for the full year
     and may not necessarily reflect the combined results of operations and financial position of the Debtors in the future.




                                                                                                                                                      Page 2 of 12
      18-10947-scc             Doc 1186            Filed 01/31/19 Entered 01/31/19 16:23:20                                Main Document
                                                                Pg 3 of 19
                                                    UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF NEW YORK


In re NINE WEST HOLDINGS, INC. et al.,                                                                            Case No. 18-10947 (SCC)
      Debtors
                                                                                                        Reporting Period: 12/2/18 - 12/31/18

                                                                                                        Federal Tax I.D. # XX-XXXXXXX


                                               NOTES TO THE MONTHLY OPERATING REPORT

     Notes to MOR-1:
     Nine West Holdings Inc. makes disbursement on behalf of other Debtor entities. The above represents the disbursements made on behalf of
     each affiliated Debtor.

     Notes to MOR-2 & MOR-3:
     The information contained in MOR-2 & MOR-3 is provided to fulfill the requirements of the Office of the United States Trustee. All
     information contained in MOR-2 and MOR-3 is preliminary, unaudited and subject to future adjustment based on the Company's year end
     audit.

     Notes to MOR-4:
     The Debtors have received approval to pay prepetition tax and fee obligations, including, without limitation, sales, use and excise taxes,
     franchise taxes, real and property taxes, income taxes, and certain other taxes due in the normal course of business through certain First Day
     Motions. As such, the applicable taxes had been paid when due except for amounts that are in dispute, if any.

     The tax roll-forward only reflects the payment of post-petition taxes. Due to the volume of transactions related to tax returns and payments,
     these items will be made available upon request.

     The Debtors are current on post-petition payables, taking into consideration pending credits and adjustments and disputes that arise in the
     ordinary course of business.

     Notes to MOR-5:
     The Debtors reconcile and age individual customer accounts receivables in the normal course of the Debtors' operations.

     Notes to MOR-6:
     Of the total disbursements shown in the Schedule of Cash Receipts and Disbursements (MOR-1), approximately $6.9m of payments were
     made to Professionals.




                                                                                                                                              Page 3 of 12
      18-10947-scc              Doc 1186           Filed 01/31/19 Entered 01/31/19 16:23:20                                 Main Document
                                                                Pg 4 of 19
In re NINE WEST HOLDINGS, INC. et al.,                                                                                                  Case No. 18-10947 (SCC)

     Debtors                                                                                                               Reporting Period: 12/2/18 - 12/31/18


                                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS



        CASE NO.                           CASE NAME                               CASH RECEIPTS               CASH DISBURSEMENTS
     18-10948           Jasper Parent LLC                                     $                            -   $                           -
     18-10947           Nine West Holdings, Inc.[1]                                              19,658,453                       47,858,589
     18-10958           One Jeanswear Group Inc.                                                 43,741,599                       39,543,196
     18-10957           Nine West Management Service LLC                                            357,632                       11,400,935
     18-10954           Nine West Distribution LLC                                                      -                            862,796
     18-10953           Nine West Development LLC                                                    33,750                           74,145
     18-10956           Nine West Jeanswear Holding LLC                                                 -                                -
     18-10951           Nine West Apparel Holdings LLC                                                  -                                -
     18-10949           Kasper Group LLC                                                         23,547,424                       20,097,998
     18-10959           US KIC Top Hat LLC                                                              -                                -
     18-10950           Kasper US Blocker LLC                                                           -                                -

                        Total Debtors                                         $                  87,338,858    $                 119,837,659

     Notes:
     [1]
         Nine West Holdings, Inc. cash disbursements includes the ABL paydown value for the Reporting Period of $36.3 million.




                                                                                                                                               FORM MOR-1
                                                                                                                                                 Page 4 of 12
           18-10947-scc              Doc 1186               Filed 01/31/19 Entered 01/31/19 16:23:20                                              Main Document
In re NINE WEST HOLDINGS, INC. et al.,
                                                                         Pg 5 of 19  Case No. 18-10947 (SCC)

     Debtors                                                                                           Reporting Period: 12/2/18 - 12/31/18


                                                                                                 [2]
                                                     BANK ACCOUNT RECONCILIATIONS
                                                                                                                           Balance as of 12/31/2018
                                                                                                                     [1]
               Legal Entity           Case Number            Bank/Account Description            Account Number             Ending Bank Balance

     Nine West Holdings Inc.            18-10947        Bank of America/Operating Account              Ending 9362                        $217,666
                                                        Bank of America/Disbursement - AP
     Nine West Holdings Inc.            18-10947                                                       Ending 3058                                $0
                                                        (via wires)
     Nine West Holdings Inc.            18-10947        Bank of America/Lockbox (#277512)              Ending 2882                        $589,163
                                                        Bank of America/Receipt -
     Nine West Holdings Inc.            18-10947                                                       Ending 3598                        $100,000
                                                        International
     Nine West Holdings Inc.            18-10947        Wells Fargo/WF Master Operating                Ending 1550                      $2,261,702

     Nine West Holdings Inc.            18-10947        Wells Fargo/Disbursement - Payroll             Ending 4014                                $0
                                                        Wells Fargo/Disbursement - AP (via
     Nine West Holdings Inc.            18-10947                                                       Ending 6820                                $0
                                                        ACH)
                                                        Wells Fargo/Disbursement - AP (via
     Nine West Holdings Inc.            18-10947                                                       Ending 6833                                $0
                                                        EDI)
     Nine West Holdings Inc.            18-10947        Wells Fargo/Receipts - Retail                  Ending 0583                                $0
                                                        Wells Fargo/Disbursement - AP (via
     Nine West Holdings Inc.            18-10947                                                       Ending 7833                                $0
                                                        checks)
                                                        Wells Fargo/Disbursement - AP (via
     Nine West Development LLC          18-10953                                                       Ending 3536                                $0
                                                        ACH, checks, EDI)
     Nine West Development LLC          18-10953        Wells Fargo/Receipts - Licensing               Ending 2563                                $0

     Nine West Holdings Inc.            18-10947        Wells Fargo/WF Master Collections              Ending 3990                            $33,750
                                                        Wells Fargo/Receipt - Easy Spirit
     Nine West Holdings Inc.            18-10947                                                       Ending 4094                                $0
                                                        Credit Card
     Nine West Holdings Inc.            18-10947        Wells Fargo/Receipt - Credit Card              Ending 6185                            $42,965
                                                        Wells Fargo/Receipt - from
     Nine West Holdings Inc.            18-10947                                                       Ending 2531                                $0
                                                        International
     Nine West Holdings Inc.            18-10947        Citibank/Disbursement - Inventory              Ending 9196                            $31,230

     One Jeanswear Group Inc.           18-10958        Bank of America/Indonesia Local                Ending 3015                            $84,358

     Nine West Holdings, Inc.           18-10947        Wells Fargo Bank/Utilities                     Ending 7746                        $179,422
                                                        Wells Fargo Bank/Term Loan
     Nine West Holdings, Inc.           18-10947                                                       Ending 1863                     $12,523,854
                                                        Account

     Notes:
     [1]
      Last four digits of account number.
     [2]
         Information is presented above for the 20 Corporate Bank accounts. Balances are as of December 31, 2018. Copies of Bank Statements and Cash
     Disbursement journals were not included with the MOR, as these items will be made available upon request.




                                                                                                                                                        FORM MOR-1 (CONT)
                                                                                                                                                               Page 5 of 12
        18-10947-scc           Doc 1186         Filed 01/31/19 Entered 01/31/19 16:23:20                         Main Document
                                                             Pg 6 of 19
In re         NINE WEST HOLDINGS, INC. et al.,                                                          Case No. 18-10947 (SCC)
              Debtors
                                                                                               Reporting Period: 12/2/18 - 12/31/18


                                                                                         [1]
                                                  STATEMENT OF OPERATIONS

        See attached




        Notes:
        [1]
           The financial statements contained in this exhibit are unaudited. While the Debtors have made every reasonable effort to
        ensure that these financial statements are accurate and complete based upon information that was available at the time of
        preparation, the subsequent receipt of information may result in material changes in the data contained in these financial
        statements, and inadvertent errors or omissions may exist. To the extent the Debtors discover additional information that may
        differ materially from the information set forth in the financial statements contained herein, the Debtors reserve all rights to
        amend, supplement or otherwise modify this Monthly Operating Report as they deem necessary or appropriate.




                                                                                                                              FORM MOR-2
                                                                                                                                Page 6 of 12
        18-10947-scc           Doc 1186        Filed 01/31/19 Entered 01/31/19 16:23:20                         Main Document
                                                            Pg 7 of 19
In re         NINE WEST HOLDINGS, INC. et al.,                                                          Case No. 18-10947 (SCC)
              Debtors
                                                                                              Reporting Period: 12/2/18 - 12/31/18



                                                           BALANCE SHEET [1]
        See attached


        Notes:
        [1]
           The financial statements contained in this exhibit are unaudited. While the Debtors have made every reasonable effort to ensure
        that these financial statements are accurate and complete based upon information that was available at the time of preparation, the
        subsequent receipt of information may result in material changes in the data contained in these financial statements, and inadvertent
        errors or omissions may exist. To the extent the Debtors discover additional information that may differ materially from the
        information set forth in the financial statements contained herein, the Debtors reserve all rights to amend, supplement or otherwise
        modify this Monthly Operating Report as they deem necessary or appropriate.




                                                                                                                             FORM MOR-3
                                                                                                                               Page 7 of 12
       18-10947-scc             Doc 1186           Filed 01/31/19 Entered 01/31/19 16:23:20                                  Main Document
                                                                Pg 8 of 19
In re NINE WEST HOLDINGS, INC. et al.,                                                                                        Case No. 18-10947 (SCC)
      Debtors
                                                                                                                   Reporting Period: 12/2/18 - 12/31/18

                                                 STATUS OF POST-PETITION TAXES

                                                                    Amount
                                                                 Withheld and/or
                                             Beginning Tax          Accrued      Amount Paid     Ending Tax
     Sales & Use Tax                         $      34,360       $      102,002 $     (44,360) $       92,002
     Real Property Tax                              35,663               27,807      (112,661)        (49,191)
     Personal Property Tax                          17,525               27,257       (36,495)          8,287
     Income Taxes                                        -              796,500      (796,500)              -
     Other Taxes and Fees incl. NYC Rent Tax       135,172               35,149      (135,172)         35,149
     Payroll Taxes                                  79,086            2,352,632    (2,330,155)       101,563
     Total Taxes                             $     301,806       $    3,341,347 $ (3,455,342) $      187,811




                                         SUMMARY OF UNPAID POST-PETITION DEBTS [1]

                                                                               Number of Days Past Due
                                                  Current               0-30           31-60[2]        61-90[2]             Total
     Combined                                   $ 59,431,098      $              - $       72,718 $       875,845      $   59,616,920

     Notes:
     [1]
       The Debtors Summary of Unpaid Post-Petition Debts includes invoices received prior to and after the petition date for post-
     petition merchandise and services. The invoices are aged from the date the invoices were received. The Debtors are current on post-
     petition payables, taking into consideration pending credits and adjustments and disputes that arise in the ordinary course of
     business.
     [2]
       Invoices classified as 31-90 days past due result from inventory payables that became the responsibility of Authentic Brands
     Group ("ABG") upon their purchase of our Nine West/Bandolino footwear and handbag business on July 3, 2018. These payables
     will be paid upon receipt of reimbursements from ABG which ABG pays monthly pursuant to the terms of the Transition Services
     Agreement.




                                                                                                                                           FORM MOR-4
                                                                                                                                             Page 8 of 12
                        18-10947-scc     Doc 1186   Filed 01/31/19 Entered 01/31/19 16:23:20   Main Document
                                                                 Pg 9 of 19
In re NINE WEST HOLDINGS, INC. et al.,                                                                   Case No. 18-10947 (SCC)
      Debtors
                                                                                                Reporting Period: 12/2/18 - 12/31/18


                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

     See attached.




                                                                                                                             FORM MOR-5
                                                                                                                               Page 9 of 12
            18-10947-scc                   Doc 1186                 Filed 01/31/19 Entered 01/31/19 16:23:20 Main Document
In re NINE WEST HOLDINGS, INC. et al.,
                                                                                 Pg 10 of 19              Case No. 18-10947 (SCC)
      Debtors
                                                                                                                                          Reporting Period:   12/2/18 - 12/31/18




                                                       PAYMENTS TO INSIDERS

                       Name                         Type of Payment                    Amount Paid               Total Paid to Date
     Capiola, James                          Bi-Weekly Payroll, 401K Match
                                                                                                         $0                   $180,865
     Curione, Karen                          Bi-Weekly Payroll, 401K Match
                                                                                                   $22,692                    $170,233
     Dodderidge,Nancy M                             Bi-Weekly Payroll
                                                                                                   $16,154                    $156,261
     Fishman, Daniel                         Bi-Weekly Payroll, 401K Match,
                                                                                                   $38,496                    $375,288
                                                    Medical/Dental
     Gentile, Laurie                               Bi-Weekly Payroll
                                                                                                   $23,077                    $227,000
     Gross,Jack                                  Bi-Weekly Payroll, Car
                                                                                                   $93,783                    $768,755
                                                      Allowance
     Lind,Patricia A                         Bi-Weekly Payroll, 401K Match
                                                                                                   $30,769                    $297,000
     Margulies,Ira                                  Bi-Weekly Payroll
                                                                                                   $25,365                    $240,965
     Marks, Gregg                            Bi-Weekly Payroll, 401K Match,
                                                                                                   $72,740                    $689,138
                                                    Medical/Dental
     Miller, Alan                                    Director Fees
                                                                                                   $10,000                     $80,000
     Neeman, George                          Bi-Weekly Payroll, 401K Match
                                                                                                   $16,000                    $152,007
     Schipani, Ralph                            Expense Reimbursement    [2]
                                                                                                    $1,916                     $12,523
     Tepner, Harvey                                  Director Fees                                      $0                    $140,000
     Troy,Stephen                            Bi-Weekly Payroll, 401K Match                         $24,022                    $232,472

     Total Payments To Insiders[1]                                                                $375,014                  $3,722,508

     Notes:
     [1]
         The Debtors define “insiders” to include directors and officers of the Debtor entities. The Debtors do not take any position
     with respect to: (a) such person’s influence over the control of the Debtors; (b) the management responsibilities or functions of
     such individual; (c) the decision-making or corporate authority of such individual; or (d) whether such individual could
     successfully argue that he or she is not an “insider” under applicable law, including the federal securities laws, or with respect
     to any theories of liability or for any other purpose.

     [2]
           The Company directly pays Bank of America, the Company's corporate card provider.

                                     PAYMENTS TO PROFESSIONALS


                                              PROFESSIONALS

                       Name                   Amount Paid During Month              Total Paid To Date
     Kirkland & Ellis LLP                                         $1,658,511                  $10,682,711

     Lazard Freres & Co. LLC                                        $315,401                    $1,698,480

     Alvarez & Marsal North America,                                       $0                   $5,726,224
     LLC
     Consensus Advisory Services LLC                                       $0                   $3,413,046

     Prime Clerk LLC                                                $276,988                    $1,409,678

     Deloitte US LLP                                                $111,264                      $436,192

     BDO US LLP                                                      $36,719                      $148,587

     Munger, Tolles & Olsen, LLP                                  $1,540,491                    $2,970,689

     Berkeley Research Group, LLC                                   $543,199                    $1,353,836

     Akin Gump Strauss Hauer & Feld                               $1,445,693                  $12,940,737
     LLP
     Kasowitz Benson Torres LLP                                     $324,688                    $1,157,026

     Houlihan Lokey LLC                                             $121,449                      $974,380

     Protiviti                                                      $500,172                    $4,047,774

     Province                                                        $71,748                      $353,323

     Total Payments To Professionals                              $6,946,322                  $47,312,682




                                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                                    Page 10 of 12
        18-10947-scc                    Doc 1186                 Filed 01/31/19 Entered 01/31/19 16:23:20 Main Document
In re NINE WEST HOLDINGS, INC. et al.,
                                                                              Pg 11 of 19              Case No. 18-10947 (SCC)
      Debtors
                                                                                                                                        Reporting Period:   12/2/18 - 12/31/18




                                                     DIP Financing (Term Loan & ABL) - Period to Date

             Name of Creditor                    Beginning Balance              Additional Draws               Paydowns                Ending Balance
     DIP ABL Financing                     $                 82,916,470     $             25,996,145    $          (36,277,125) $              72,635,490
     DIP FILO Financing                    $                 22,523,513     $                      -    $                    - $               22,523,513
     DIP Term Loan Financing               $                 50,000,000     $                      -    $                    - $               50,000,000

     Summary of the DIP Financing Draws:
     As of the end of the Reporting Period, the Debtors had $72.6 million outstanding on the DIP ABL Financing and $22.5 million outstanding on the DIP
     FILO Financing and $50.0 million in ending balance for the DIP Term Loan Financing.




                                                                                                                                                                                 FORM MOR-6
                                                                                                                                                                                  Page 11 of 12
      18-10947-scc           Doc 1186          Filed 01/31/19 Entered 01/31/19 16:23:20                         Main Document
                                                            Pg 12 of 19
In re NINE WEST HOLDINGS, INC. et al.,                                                            Case No. 18-10947 (SCC)
      Debtors
                                                                                         Reporting Period: 12/2/18 - 12/31/18


                                                  DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is “Yes”,
     provide a detailed explanation of each item. Attach additional sheets if                    Yes              No
     necessary.
     Have any assets been sold or transferred outside the normal course of business this                           X
     reporting period?
     Have any funds been disbursed from any account other than a debtor in possession                              X
     account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax returns?                               X
     Are workers compensation, general liability or other necessary insurance coverages                            X
     expired or cancelled, or has the debtor received notice of expiration or cancellation
     of such policies?
     Is the Debtor delinquent in paying any insurance premium payment?                                             X
     Have any payments been made on pre-petition liabilities this reporting period?              X[1]
     Are any post petition receivables (accounts, notes or loans) due from related                                 X
     parties?
     Are any post petition payroll taxes past due?                                                                 X
     Are any post petition State or Federal income taxes past due?                                                 X
     Are any post petition real estate taxes past due?                                                             X
     Are any other post petition taxes past due?                                                                   X
     Have any pre-petition taxes been paid during this reporting period?                                           X
     Are any amounts owed to post petition creditors delinquent?                                                   X
     Are any wage payments past due?                                                                               X
     Have any post petition loans been received by the Debtor from any party?                                      X
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                                     X
     Is the Debtor delinquent with any court ordered payments to attorneys or other                                X
     professionals?
     Have the owners or shareholders received any compensation outside of the normal                               X
     course of business?


     Notes:
     [1]
       Pursuant to the relief requested under "First Day Motions" and their respective interim and final orders, certain
     payments have been made on prepetition obligations (e.g. employee related obligations, customer programs, sales & use
     taxes, lien claimant, import claimants, foreign vendors, critical vendors, and 503b9 claimants).




                                                                                                                                FORM MOR-7
                                                                                                                                 Page 12 of 12
18-10947-scc   Doc 1186   Filed 01/31/19 Entered 01/31/19 16:23:20   Main Document
                                       Pg 13 of 19




                    NINE WEST HOLDINGS, INC., et al.,
                         (Debtors-in-Possession)



                          Monthly Operating Report
                   For the Period Ended December 31, 2018
18-10947-scc     Doc 1186      Filed 01/31/19 Entered 01/31/19 16:23:20   Main Document
                                            Pg 14 of 19
                                   NINE WEST HOLDINGS, INC., et al.,
                                        (Debtors in Possession)


     INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMNTS AND SCHEDULE
                               (UNAUDITED)



                                                                                 Page

 Unaudited Financial Statements:

   Condensed Consolidated Balance Sheet                                           3

   Condensed Consolidated Statements of Operations                                4

   Notes to Condensed Consolidated Financial Statements                           5

 Schedule

   Accounts Receivable Aging                                                      7




                                                 -2-
18-10947-scc            Doc 1186              Filed 01/31/19 Entered 01/31/19 16:23:20                                 Main Document
                                                           Pg 15 of 19
                                               U.S. BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                            NINE WEST HOLDINGS, INC., et al.,
                                                 (Debtors in Possession)


                                  CONDENSED CONSOLIDATED BALANCE SHEET
                                              (UNAUDITED)

                                                          * PRELIMINARY *

                                                                                                                  December 31, 2018
 ASSETS
 Current assets:
      Cash and cash equivalents                                                                             $                   16,137,148
      Accounts receivable                                                                                                      158,052,887
      Inventories, primarily finished goods                                                                                    135,342,227
      Prepaid expenses and other current assets                                                                                  9,611,842
           Total current assets                                                                                                319,144,104
 Property, plant and equipment, at cost, less accumulated depreciation and amortization                                         26,978,648
 Intangibles, at cost, less accumulated amortization                                                                           239,424,768
 Investments in non-Debtor subsidiaries                                                                                         90,642,397
 Intercompany note receivable                                                                                                   12,195,886
 Other assets                                                                                                                   15,921,275
           Total assets                                                                                     $                  704,307,078

 LIABILITIES AND MEMBERS’ DEFICIENCY
 Current liabilities:
      Short-term borrowings                                                                                 $                   72,635,490
      Current portion of long-term debt and capital lease obligations                                                           74,483,349
      Accounts payable                                                                                                         121,519,483
      Due to affiliates                                                                                                         19,290,171
      Accrued interest and facility fees                                                                                         2,629,523
      Accrued expenses and other current liabilities                                                                            53,526,623
           Total current liabilities                                                                                           344,084,639
 Long-term debt                                                                                                                162,246,686
 Obligations under capital leases                                                                                                7,721,778
 Deferred taxes                                                                                                                 44,224,931
 Intercompany note payable                                                                                                      88,042,719
 Income taxes payable                                                                                                              632,701
 Other noncurrent liabilities                                                                                                   17,502,525
           Total liabilities not subject to compromise                                                                         664,455,979

 Liabilities subject to compromise (Note 3)                                                                                   1,161,220,482
             Total liabilities                                                                                                1,825,676,461

 Members’ deficiency                                                                                                         (1,121,369,383)

           Total liabilities and deficiency                                                                 $                  704,307,078




 These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States of America, nor are they intended to be fully reconciled to any
 financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates. This information is unaudited and is
 subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial
 statements.

                                                                     -3-
18-10947-scc            Doc 1186            Filed 01/31/19 Entered 01/31/19 16:23:20                                   Main Document
                                                         Pg 16 of 19
                                               U.S. BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                            NINE WEST HOLDINGS, INC., et al.,
                                                 (Debtors in Possession)


                       CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
                                         (UNAUDITED)

                                                          * PRELIMINARY *


                                                                                                               For the Period December 2,
                                                                                                               2018 through December 31,
                                                                                                                           2018

 Net sales                                                                                                 $                       94,505,033
 Licensing income                                                                                                                   2,310,583

 Total revenues                                                                                                                    96,815,616
 Cost of goods sold                                                                                                                71,947,625

 Gross profit                                                                                                                      24,867,991

 Selling, general and administrative expenses                                                                                      16,051,467
 Depreciation and amortization                                                                                                      2,590,437

 Operating loss                                                                                                                     6,226,087
 Pension items                                                                                                                         52,309
 Net interest expense and financing costs                                                                                          (3,502,902)

 Loss before reorganization items, benefit for income taxes and equity in earnings of affiliates                                    2,775,494

 Reorganization items, net (Note 4)                                                                                               (21,655,246)

 Loss from continuing operations before benefit for income taxes and equity in earnings of
      affiliates                                                                                                                  (18,879,752)
 Equity in losses of affiliates                                                                                                      (222,112)
 Loss from continuing operations                                                                                                  (19,101,864)
 Income from discontinued operations                                                                                                1,282,094

 Net loss                                                                                                  $                      (17,819,770)




 These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States of America, nor are they intended to be fully reconciled to any
 financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates. This information is unaudited and is
 subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial
 statements.

                                                                     -4-
18-10947-scc            Doc 1186            Filed 01/31/19 Entered 01/31/19 16:23:20                                   Main Document
                                                         Pg 17 of 19
                                  U.S. BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                               NINE WEST HOLDINGS, INC., et al.,
                                    (Debtors in Possession)
                  NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                        (UNAUDITED)



 1.   BASIS OF PRESENTATION

      The accompanying condensed consolidated financial statements of the Debtors have been prepared
 solely for the purpose of complying with the monthly reporting requirements of the Bankruptcy Code
 (referred to herein as the “Monthly Operating Report”). The Monthly Operating Report is limited in
 scope, covers a limited time period and the schedules contained herein were not audited or reviewed by
 independent accountants nor are they intended to reconcile to any financial statements otherwise
 prepared or distributed by the Debtors or any of the Debtors’ affiliates. The Debtors reserve all rights to
 supplement or amend any schedules contained in this Monthly Operating Report.

      The information presented herein is subject to further review and potential adjustments, and has not
 been subject to all procedures that would typically be applied to financial information presented in
 accordance with Generally Accepted Accounting Principles in the United States of America (“US
 GAAP”), including, but not limited to, accruals, tax provision and other recurring adjustments
 considered necessary by management to fairly state the financial position, results of operations and cash
 flows for the interim period(s) presented. Furthermore, the Monthly Operating Report does not contain
 all disclosures that would be required for presentation with US GAAP and there can be no assurance that,
 from the perspective of an investor or potential investor, the Monthly Operating Report is complete. As
 part of their restructuring efforts, the Debtors are reviewing their assets and liabilities on an ongoing
 basis, including without limitation with respect to intercompany claims and obligations, and nothing
 contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors’ rights with
 respect to such assets, liabilities, claims and obligations that may exist.

      The Debtors’ condensed consolidated financial statements presented herein have been prepared on a
 going concern basis, which contemplates continuity of operations, realization of assets and liquidation of
 liabilities in the ordinary course of business. Furthermore, the condensed consolidated financial
 statements contained herein have been prepared following the guidance in Financial Accounting
 Standards Board Accounting Standards Codification 852 “Reorganizations.” Consequently, certain
 prepetition liabilities have been reclassified as liabilities subject to compromise. Liabilities subject to
 compromise currently include debt obligations and amounts due to third parties for goods and services
 received prior to April 6, 2018 (the date of the voluntary bankruptcy petition) and may include known
 potential settlement claim amounts. In the future, it may also include estimates for litigation and
 contingent claims and claims created by the Debtors’ rejection of executory contracts and unexpired
 leases. The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts
 reflected herein are current estimates and subject to change as additional analysis and decisions are
 completed. The Debtors’ non-Debtor subsidiaries are treated as non-consolidated subsidiaries in these
 condensed consolidated financial statements and as such their net assets are included as “Investments in
 non-Debtor subsidiaries” in the balance sheet.

    The Debtors caution readers not to place undue reliance upon the information contained in this
 Monthly Operating Report. The results herein are not necessarily indicative of results which may be
 expected from any other period or for the full year and may not necessarily reflect the combined results
 and financial position of the Debtors in the future.


 These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States of America, nor are they intended to be fully reconciled to any
 financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates. This information is unaudited and is
 subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial
 statements.

                                                                     -5-
18-10947-scc            Doc 1186            Filed 01/31/19 Entered 01/31/19 16:23:20                                    Main Document
                                                         Pg 18 of 19
                                  U.S. BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                               NINE WEST HOLDINGS, INC., et al.,
                                    (Debtors in Possession)
                  NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                        (UNAUDITED)

 2.   CHAPTER 11 FILING

      The Debtors in the Chapter 11 cases are:

 Debtor                                                                                                                    Case Number

 Nine West Holdings, Inc.                                                                                                   081-18-10947
 Jasper Parent LLC                                                                                                          081-18-10948
 Kasper Group LLC                                                                                                           081-18-10949
 Kasper U.S. Blocker LLC                                                                                                    081-18-10950
 Nine West Apparel Holdings LLC                                                                                             081-18-10951
 Nine West Development LLC                                                                                                  081-18-10953
 Nine West Distribution LLC                                                                                                 081-18-10954
 Nine West Jeanswear Holding LLC                                                                                            081-18-10956
 Nine West Management Service LLC                                                                                           081-18-10957
 One Jeanswear Group Inc.                                                                                                   081-18-10958
 US KIC Top Hat LLC                                                                                                         081-18-10959



 3.   LIABILITIES SUBECT TO COMPROMISE

      Estimated liabilities subject to compromise as of December 31, 2018 consist of the following.

 Accounts payable and accrued expenses                                                                              $         124,154,967
 Accrued interest payable                                                                                                      31,844,243
 Debt obligations                                                                                                           1,005,166,000
 Other                                                                                                                             55,272
 Total liabilities subject to compromise                                                                            $       1,161,220,482



 4.   REORGANIZATION ITEMS, NET

      Reorganization items for continuing operations for the period December 2, 2018 through December
 31, 2018 consist of the following.

 Professional fees                                                                                                  $          11,557,674
 U.S. Trustee fees                                                                                                                347,058
 Employee retention expenses                                                                                                       88,418
 Provision for rejected contracts                                                                                               9,658,486
 Loss on settlement of items subject to compromise                                                                                  3,610
 Total reorganization items, net                                                                                    $          21,655,246



 These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States of America, nor are they intended to be fully reconciled to any
 financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates. This information is unaudited and is
 subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial
 statements.

                                                                     -6-
18-10947-scc            Doc 1186            Filed 01/31/19 Entered 01/31/19 16:23:20                                    Main Document
                                                         Pg 19 of 19
                                               U.S. BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF NEW YORK
                                            NINE WEST HOLDINGS, INC., et al.,
                                                 (Debtors in Possession)


                                     ACCOUNTS RECEIVABLE AGING SCHEDULE
                                              DECEMBER 31, 2018
                                                (UNAUDITED)



 Current accounts receivable                                                                                        $         159,321,726

 Past due:
     0 – 30 Days                                                                                                               35,402,696
     31 – 60 Days                                                                                                               5,056,850
     61 – 90 Days                                                                                                                (165,841)
     91 – 120 Days                                                                                                              1,179,999
     Over 120 Days                                                                                                             22,657,774

 Total gross accounts receivable                                                                                              223,453,204

     Reserve for sale allowances                                                                                               43,381,074
     Reserve for sales discounts                                                                                                2,197,278
     Reserve for damages                                                                                                        1,774,577
     Reserve for co-operative advertising                                                                                       2,847,816
     Reserve for credit losses                                                                                                 15,199,572

 Total accounts receivable reserves                                                                                            65,400,317

 Accounts receivable, net                                                                                           $         158,052,887




 These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in
 accordance with Generally Accepted Accounting Principles in the United States of America, nor are they intended to be fully reconciled to any
 financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates. This information is unaudited and is
 subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial
 statements.

                                                                     -7-
